Territory of Michigan towit
To the honourable Augustus B. Woodward Esquire chief Justice of the Territory of Michigan, the representation of Peter Chatron humbly complaining showeth unto your honour that your complainant being an unfortunate person and heretofore some what indebted unto Charles Curry and David Vanderhyder late of Detroit as likewise to certain other citizens of the Territory of whom George Meldrum (against whom your Petitioner asks relief) was and still is one, that on the debts due to the said Charles Curry and David Vanderhyder your petitioner suffered a lengthy imprisionment at Detroit in the year of our Lord 1803 untill at the court of Quarter Sessions of September in the year aforesaid your petitioner was by the sd court liberated and discharged from his said imprisionment at the suit of the said Charles Curry and David Vanderhyder by virtue of an existing law of the then Territory entitled “An act for the relief of poor persons imprisioned for debt” by the 5th Sec1 of which said Law it is expressly provided “that no person who hath been liberated from prisión by virtue of the provisions of this act” (meaning the act last aforesaid) “shall be subject to imprisonment on final process for any debt contracted or for any damages accrued for the breach of any contract entered into prior to such liberation &c” your petitioner now states that is at this time confined in Jail on final by George Mel-drum for a debt that was due and owing prior to his liberation aforesaid he therefore prays relief and that your honour will please to grant unto him a writ of Habeas Corpus that he may be thereon liberated and discharged from his imprisionment and as in duty &c Detroit 17th Jany 1810—
Peter Chartron
Indiana territory j of the term of September one thousand eight hun-Wayne County f dred three.
At a court of the General quarter Sessions of the peace held at Detroit on the Sixth day of September one thousand eight hundred three; were present *427James May, Jean Marie Beaubien, William Mc Scott, Antoine Dequindre, and John Dodemead, Esquires, Justices &c.—
[D]avid Vanderheiden vs Peter Chartron
Charles Curry...............vs. Same
The defendant, prisoner under execution, having given due notice to the plaintiffs in the above two actions, applies to the court for the benefit of the act for insolvent debtors; and the Copy of Said notice being produced was filed in court; and Thomas Jorden, being Sworn, saith that he has Served the Said notice to the plaintiffs at least thirty days before; the court [orde]red the Sheriff to bring the prisoner into court; [an]d the Said Peter Chartron being brought into court was admitted to his oath, and he took it in open court. Whereupon the Said Chartron was discharged by the Court.
And the Court ordered their clerk to notify the Same in writing to the jailor, and ordered that the prisoner be liberated, if not confined upon any other Suit.
I certify the foregoing to be a true copy from the record of the late county of Wayne in the Indiana territory.
Peter Audrain elk
[March 8, 1810]
The Supreme Court of the Territory of Michigan, having decided on the fifth day of October, one thousand eight hundred nine, that a bill signed by the Governor of the Territory alone under a power to sign in cases when less than a majority of the Governor and Judges under the Congressional Ordinance of the thirteenth day of July, one thousand seven hundred eighty-seven either vote for or are willing to sign such bill, is not a law adopted by the Governor and Judges or a majority of them pursuant to the Ordinance; and the said Supreme Court having also decided in the cases of Isaac Burnet and Jacob Smith upon writ of Habeas Corpus that the bill extending the jurisdiction of magistrates being signed by the Governor alone under the power aforesaid is not a law obligatory upon the inhabitants of their Territory. I consider the Principle in the case of Andre Colhoun as already decided and settled as far as the Supreme Court of this Territory have authority to decide and settle it, and that he is therefore illegally confined and must be discharged.
*428To the Hon1 Augustus B Woodward one of the fudges in and over the Territory of Michigan—
Sir
Your Petitioner, is now illegally and unlawfully imprisoned and confined against his will within the common Prison at Detroit—Wherefore your petitioner prays relief against such unlawful restraint and imprisonment, and that a writ of Habeas Corpus may be granted by your honor and that your Petitioner may thence be brought before you at your chambers and discharged from further detention and imprisonment under which he is now illegally held and detained—and as in duty bound will ever pray &c. Detroit Prison March 16, 1810 Wm H Bigolow
Witness Sol Sibley
William H. Biggelow
1810
Bigelow
[Case B-6, Paper 2]
Michigan, to wit—

To the Marshall of the district of Huron & Detroit:

You are hereby Commanded to bring before me, the undersigned, one of the Judges in and over the territory of Michigan, at my Chambers, at the house of James May, in the City of Detroit, at Seven of the clock this afternoon, the body of William H. Biggelow detained by you, as is Said, in the Jail of the district of Huron & Detroit, by whatsoever name, he may be Called therein, together with the Cause of his detention, to do, Submit to, and receive whatever Shall be considered in this behalf, and have there this writ.
Witness the undersigned, one of the judges in and over the territory of Michigan, this Sixteenth day of March one thousand eight hundred ten.
Augustus B. Woodward, [seal]
[In the handwriting of Peter Audrain]
In obedience to the above writ, I have here present the body of William H. Biggeleo, who was and still is a prisoner by virtue of an execution from the office of Geo. McDougall Esq. a copy of which is annexed Detroit 16th March A. D. 1810 WM Scott Marshal
*429Territory of Michigan \ To the Marshal of the District of Huron & district of Detroit ss J Detroit, Greeting
Whereas Joseph & Thomas Emerson and Stephen Mack, trading under the firm of Thos Emerson & C° have obtained Judgement against Wm H. Biggeloe, for Twenty nine Dollars 89J/2 cents, damages, and 83 cents costs. Therefore, In the name of the Territory of Michigan, You are hereby commanded to levy the said debt & Costs, of the goods and chattels of the said Wm H. Biggeloe and for want of such goods & chattels, to take the body of the said Wm H. Biggeloe and him to detain untill the said debt & costs & subsequent costs are paid, and he otherwise discharged, and hereon make due return within sixty days.
Given under my hand the 15th day of March A. D. 1810.
Signed Geo. McDougall
Justice of the peace D. D.
A Copy.
WM Scott. Marshal.
Endorsed,
March 15. 1810.
RETBle in 60 days.

Thos Emmerson & Co vs Wm H Biggeloe

Execution.



A Copy
WM Scott Marshal-

[In the handwriting of Elijah Brush]


[In the handwriting of Peter Audrain]


[Reprinted from Michigan Law Review, XVIII, No. I (November, 1919), 21.]


[In the handwriting of Solomon Sibley]


[In the handwriting of William McDowell Scott]